                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                GAINESVILLE DIVISION

           AUTO-OWNERS INSURANCE                 :
           COMPANY,                              :
                                                 :
                 Plaintiff,                      :
                                                 :     CIVIL ACTION NO.
                 v.                              :     2:17-CV-106-RWS
                                                 :
           JIMMY E. CRIBB, et al.,               :
                                                 :
                 Defendants.                     :

                                              ORDER

                 This matter is before the Court on Plaintiff’s Motion for Summary Judgment

           [Doc. No. 34], the BR Mountain Homes Defendants’ Motion for Summary

           Judgment [Doc. No. 35], and Plaintiff’s Motion to Withdraw Admissions [Doc.

           No. 45].

                 As an initial matter, Defendants did not respond to Plaintiff’s Motion to

           Withdraw Admissions [Doc. No. 45]. Pursuant to Local Rule 7.1B, failure to file

           a response indicates there is no opposition to a motion. For good cause shown,

           Plaintiff’s Motion [Doc. No. 45] is GRANTED. The Court will now address the

           Motions for Summary Judgment [Doc. Nos. 34 and 35].




AO 72A
(Rev.8/8
2)
           I.    Factual Background

                 This is a declaratory judgment action brought by Plaintiff Auto-Owners

           Insurance Company. Plaintiff issued a commercial general liability policy to

           Defendant B.R. Mountain Homes that was in effect on the date on which

           Defendant Jimmy E. Cribb suffered injuries on a construction site.

                 A.     Underlying Action

                 The following facts are taken from the Court’s order on summary judgment

           in the underlying action:

                 Richard Dean Nielson (“Nielson”) owns a piece of property in
                 Blairsville, Georgia [Doc. No. 87, ¶ 1, admitted]. On November 26,
                 2014, Nielson entered into a contract with Appalachian Log Homes
                 of Georgia for the installation of a log home package on his property
                 [Id., ¶ 2, admitted]. Appalachian Log Homes of Georgia then entered
                 into a contract with Appalachian Log Homes, Inc. (“Appalachian
                 Log Homes”) for the installation [Id., ¶ 3, admitted].

                 Appalachian Log Homes informed Nielson that he would need a
                 foundation and sub-floor to be built on the property before the log
                 cabin could be erected [Doc. No. 87, ¶ 7, admitted]. Nielson
                 subsequently entered into a contract with Defendants for the
                 construction of the foundation and sub-floor, as well as for grading,
                 septic, internal framing, electrical, plumbing, HVAC, metal roofing,
                 fireplace, and rock work on the property [Id., ¶ 10, admitted]. Prior
                 to beginning construction on the property, Defendants obtained
                 permits for the entire project [Id., ¶ 13, admitted].

                 In late February or early March 2015, Defendants began work on the

                                                  2

AO 72A
(Rev.8/8
2)
                 property [Doc. No. 87, ¶ 20, admitted]. In May 2015, Defendants
                 had completed the work that would allow for assembly of the log kit;
                 they left and planned to return to the property after Appalachian Log
                 Homes finished with the assembly to complete the project [Id., ¶ 21,
                 admitted]. Appalachian Log Homes hired Jerry Taylor Construction
                 to install the log kit [Id., ¶ 31, admitted]. Jerry Taylor Construction
                 had several employees working on the project, including Plaintiff
                 Jimmy Cribb [Id., ¶ 32, admitted].

                 Plaintiff arrived at the jobsite on May 18, 2015 [Doc. No. 87, ¶ 48,
                 admitted]. He and the other employees of Jerry Taylor Construction
                 then built up from the foundation and sub-floor, including building
                 a second floor where they were working on May 20, the date of the
                 incident at issue [Id., ¶¶ 54 and 59, admitted]. Plaintiff and several
                 coworkers were placing a wall panel on the second floor of the home,
                 and the wall panel started to slide toward Plaintiff and his coworker
                 Jerry Smith [Id., ¶¶ 59 and 60, admitted]. Plaintiff then jumped from
                 the second floor down to the floor below [Id., ¶ 64, admitted].
                 Plaintiff broke through a portion of unsupported sub-floor, and he
                 sustained significant injuries [Id., ¶ 68, admitted].

           [Civil Action No. 2:17-CV-61-RWS, Doc. No. 103].

                 On March 30, 2017, Cribb sued BR Mountain Homes in this Court [Civil

           Action No. 2:17-CV-61-RWS, Doc. No. 1]. In the original Complaint, BR

           Mountain Homes was the sole defendant. On April 28, 2017, Cribb then amended

           his Complaint to add claims against James Brian Thurman and Richard Scott

           Davis, officers and employees of BR Mountain Homes [Id., Doc. No. 6]. On May

           11, 2017, Cribb filed another suit in this Court against Thurman and Davis with


                                                   3

AO 72A
(Rev.8/8
2)
           the same factual allegations [Civil Action No. 2:17-CV-93-RWS, Doc. No. 1]. On

           June 19, 2017, the Court ordered that these two civil cases be consolidated and

           closed the later-filed action [Civil Action No. 2:17-CV-93-RWS, Doc. No. 9].

           Thus, the Court will treat the Amended Complaint in the first-filed action as the

           operative Complaint [Civil Action No. 2:17-CV-61-RWS, Doc. No. 6].

                 In the Amended Complaint in the underlying action, Cribb alleges that BR

           Mountain Homes, Thurman, and Davis (“the BR Mountain Homes Defendants”)

           constructed the plywood subfloor for the first floor of the home, through which

           they partially cut a portion for a future stairway opening [Civil Action No. 2:17-

           CV-61, Doc. No. 6, ¶¶ 75-87]. Cribb further alleges that the BR Mountain Homes

           Defendants failed either to place supports under this partially-cut portion of the

           subfloor or to place warning signs to alert others of the subfloor’s weakened

           condition [Id.] Cribb alleges that when he jumped and landed on this section of the

           subfloor, he fell through the floor to the basement below and was rendered a

           paraplegic [Id., ¶¶ 89-93]. Cribb asserts a negligence claim against the BR

           Mountain Homes Defendants for, inter alia, failure to maintain and inspect the job

           site in a reasonably safe manner, failure to train their employees regarding proper

           safety precautions, and failure to adequately warn those reasonably anticipated to

                                                   4

AO 72A
(Rev.8/8
2)
           come in contact with the premises of the hidden and concealed danger of which

           it knew or should have known [Id., ¶¶ 96-103]. Cribb also asserts a gross

           negligence claim [Id., ¶¶ 104-112].

                 On the date of the incident, the BR Mountain Homes Defendants were

           covered by a general liability insurance policy, Policy 152318-03213705-15,

           issued by Plaintiff Auto-Owners Insurance [Doc. No. 14, pp. 69-129]. On May

           31, 2017, Plaintiff Auto-Owners Insurance filed this action against Cribb and BR

           Mountain Homes, seeking a declaratory judgment as to four matters:

                 (1)   By failing to notify Auto-Owners as soon as practicable of
                       an occurrence or an offense which may result in a claim,
                       BR Mountain Homes breached a condition precedent set
                       forth in the policy, and as a result, Auto-Owners has no
                       duty to defend or indemnify in the underlying action
                       (Count One);
                 (2)   At the time of the incident, Cribb was an employee of BR
                       Mountain Homes, and as a result, Auto-Owners has no
                       duty to defend or indemnify because of the policy’s
                       “Workers Compensation and Similar Laws exclusion”
                       (Count Two);
                 (3)   At the time of the incident, Cribb was an employee of BR
                       Mountain Homes, and as a result, Auto-Owners has no
                       duty to indemnify or defend because the policy does not
                       apply to bodily injury to an employee (Count Three); and
                 (4)   Cribb’s claims do not include claims for personal and/or
                       advertising injury, and thus the BR Mountain Homes
                       Defendants are afforded no coverage under this provision
                       of the policy (Count Four).

                                                  5

AO 72A
(Rev.8/8
2)
           [Doc. No. 1]. On August 21, 2017, Auto-Owners amended its Complaint to add

           Thurman and Davis as parties [Doc. No. 14]. Plaintiff Auto-Owners and the BR

           Mountain Homes Defendants have now moved for summary judgment.

                 B.     Reservation of Rights

                 Before turning to the parties’ summary judgment motions, the Court will lay

           out the factual background related to the reservation of rights correspondence.

                 The BR Mountain Defendants learned of the incident via a telephone call

           from a representative of the log home company approximately two weeks after it

           occurred [Doc. No. 34-4, ¶¶ 14-15, admitted]. BR Mountain did not notify Auto-

           Owners until nearly two years after the incident, after first being served with the

           Complaint, which was filed on March 30 and served on April 5, 2017 [Doc. Nos.

           1 and 3] in Civil Action No. 2:17-CV-61 [Id., ¶ 16, admitted]. After receiving

           notice of the incident and the underlying action, Auto-Owners issued a

           Reservation of Rights letter to BR Mountain Homes, to the Attention of Mr. Brian

           Thurman [Doc. No. 14, pp. 131-41]. This letter was mailed on April 18, 2017, and

           delivered on April 20, 2017 [Doc. No. 36-1, pp. 83-85]. Auto-Owners retained

           counsel to defend BR Mountain Homes; attorneys from Bovis Kyle Burch &

           Medlin LLC (“Bovis Kyle”) filed an Answer on behalf of BR Mountain Homes

                                                   6

AO 72A
(Rev.8/8
2)
           on April 24, 2017 [Civil Action No. 2:17-CV-61, Doc. No. 4].

                  Auto-Owners issued two other Reservation of Rights letters [Doc. No. 35-

           3]. The second letter was sent to Mr. James Brian Thurman, c/o BR Mountain

           Homes [Doc. No. 35-3, pp. 1-12]. It was mailed on August 4, 2017, and delivered

           on August 10, 2017 [Id., pp. 13-15]. The third letter was sent to Mr. Richard Scott

           Davis, c/o BR Mountain Homes [Doc. No. 35-3, pp. 16-27]. It was mailed on

           August 3, 2017, and delivered on August 10, 2017 [Id., pp. 28-30].

                  The BR Mountain Homes Defendants dispute the efficacy of the second and

           third Reservation of Rights letters because of their timing and the way they were

           addressed. On April 28, 2017, Cribb amended his Complaint in the underlying

           action (originally filed against only BR Mountain Homes) to add claims against

           James Brian Thurman and Richard Scott Davis, officers and employees of BR

           Mountain Homes [Civil Action No. 2:17-CV-61-RWS, Doc. No. 6]. On May 23,

           2017, Bovis Kyle filed an Answer on behalf of BR Mountain Homes, Thurman,

           and Davis [Civil Action No. 2:17-CV-61-RWS, Doc. No. 10]. This Answer was

           filed well in advance of the mailing of the second and third Reservation of Rights

           letters.



                                                   7

AO 72A
(Rev.8/8
2)
           II.   Legal Standard

                 Federal Rule of Civil Procedure 56 requires that summary judgment be

           granted “if the movant shows that there is no genuine dispute as to any material

           fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

           56(a). “The moving party bears ‘the initial responsibility of informing the . . .

           court of the basis for its motion, and identifying those portions of the pleadings,

           depositions, answers to interrogatories, and admissions on file, together with the

           affidavits, if any, which it believes demonstrate the absence of a genuine issue of

           material fact.’” Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1259 (11th Cir.

           2004) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (internal

           quotations omitted)). Where the moving party makes such a showing, the burden

           shifts to the non-movant, who must go beyond the pleadings and present

           affirmative evidence to show that a genuine issue of material fact does exist.

           Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 257 (1986). The applicable

           substantive law identifies which facts are material. Id. at 248. A fact is not

           material if a dispute over that fact will not affect the outcome of the suit under the

           governing law. Id. An issue is genuine when the evidence is such that a reasonable

           jury could return a verdict for the non-moving party. Id. at 249-50.

                                                     8

AO 72A
(Rev.8/8
2)
                 In resolving a motion for summary judgment, the court must view all

           evidence and draw all reasonable inferences in the light most favorable to the

           non-moving party. Patton v. Triad Guar. Ins. Corp., 277 F.3d 1294, 1296 (11th

           Cir. 2002). But, the court is bound only to draw those inferences that are

           reasonable. “Where the record taken as a whole could not lead a rational trier of

           fact to find for the non-moving party, there is no genuine issue for trial.” Allen v.

           Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir. 1997) (quoting Matsushita Elec.

           Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). “If the evidence is

           merely colorable, or is not significantly probative, summary judgment may be

           granted.” Anderson, 477 U.S. at 249-50 (internal citations omitted); see also

           Matsushita, 475 U.S. at 586 (once the moving party has met its burden under Rule

           56(a), the nonmoving party “must do more than simply show there is some

           metaphysical doubt as to the material facts”).

                 Insurance policy interpretation is appropriately decided at summary

           judgment. See, e.g., Giddens v. Equitable Life Assurance Society of the U.S., 445

           F.3d 1286, 1297 (11th Cir. 2006); accord O.C.G.A. § 13-2-1 (“The construction

           of a contract is a question of law for the court.”). Because the policy was issued

           and delivered in Georgia, the policy must be interpreted under Georgia law. In

                                                    9

AO 72A
(Rev.8/8
2)
           Georgia, ordinary rules of contract construction govern the interpretation of

           insurance policies.     Bituminous Casualty Corp. v. Advanced Adhesive

           Technology, Inc., 73 F.3d 335, 337 (11th Cir. 1996) (citation omitted). “As is the

           case with all contracts, unambiguous terms of an insurance policy require no

           construction, and the plain meaning of such terms must be given full effect,

           regardless of whether they might be beneficial to the insurer or detrimental to the

           insured.” Continental Casualty Co. v. H.S.I. Financial Services, Inc., 466 S.E.2d

           4, 5 (Ga. 1996).

                 When the terms of the policy are not clear or are ambiguous, although the

           cardinal rule of construction is to ascertain the intention of the parties, if the

           language is susceptible to two different constructions, the one most favorable to

           the insured should be adopted. Cincinnati Ins. Co. v. Page, 374 S.E.2d 768, 770

           (Ga. Ct. App. 1988) (citation omitted). “Exceptions, limitations and exclusions

           to insuring agreements require a narrow construction on the theory that the

           insurer, having affirmatively expressed coverage through broad promises, assumes

           a duty to define any limitations on that coverage in clear and explicit terms.” Id.

           Insurance policies are construed so as to avoid forfeitures and to provide coverage.

           James v. Pennsylvania General Ins. Co., 306 S.E.2d 422, 425 (Ga. Ct. App. 1983)

                                                   10

AO 72A
(Rev.8/8
2)
           (citation omitted).

           III.   BR Mountain Homes Defendants’ Motion for Summary Judgment
                  [Doc. No. 35]

                  The BR Mountain Homes Defendants argue that they are entitled to

           summary judgment for three reasons: (1) Auto-Owners is estopped from denying

           coverage to Defendants Thurman and Davis due to its failure to reserve rights

           before providing Thurman and Davis with a defense; (2) Cribb is not an employee

           of BR Mountain Homes, and thus the BR Mountain Defendants are entitled to

           summary judgment as to Counts Two and Three of the Amended Complaint; and

           (3) Cribb does not assert claims for personal or advertising injury, so the BR

           Mountain Defendants are entitled to summary judgment as to Count Four of the

           Amended Complaint. The Court will address these arguments in turn.

                  A.    Estoppel

                  First, Defendants argue that Auto-Owners is estopped from denying

           coverage to Defendants Thurman and Davis due to its failure to reserve rights

           before providing Thurman and Davis with a defense. The Court agrees. In

           Georgia, an insurer that defends an insured in the absence of an express and

           specific reservation of rights to deny coverage is estopped from later denying


                                                 11

AO 72A
(Rev.8/8
2)
           coverage. See World Harvest Church, Inc. v. GuideOne Mut. Ins. Co., 695 S.E.2d

           6, 9-10 (Ga. 2010).

                 Here, the policy was issued to “Insured: Brian Thurman & Richard Davis

           DBA BR Mountain Homes, LLC” [Doc. No. 14, p. 70]. Each insured is treated

           separately for purposes of coverage, by way of the “separation of insureds”

           provision in the policy:

                 7.     Separation of Insureds
                        Except with respect to the Limits of Insurance, and any rights
                        or duties specifically assigned in this Coverage Part to the first
                        Named Insured, this insurance applies:
                        a.     As if each Named Insured were the only Named
                               Insured; and
                        b.     Separately to each insured against who claim is made or
                               “suit” is brought.

           [Doc. No. 14, p. 102]. The first Reservation of Rights letter was addressed to “BR

           Mountain Homes, LLC, Attn: Mr. Brian Thurman.” The second and third

           Reservation of Rights letters were sent to Thurman and Davis respectively, “c/o

           B.R. Mountain Homes, LLC.” The first letter, sent before Thurman and Davis

           were ever sued by Cribb, was insufficient for the insurer to reserve its rights as to

           Thurman and Davis.

                 Significantly, Auto-Owners defended Thurman and Davis in the underlying


                                                    12

AO 72A
(Rev.8/8
2)
           action for nearly three months, between May 23, 2017, when Bovis Kyle filed an

           Answer on their behalf in the underlying action through August 10, 2017, the date

           of delivery of the second and third letters. Additionally, Auto-Owners pursued

           this action for declaratory relief solely as to BR Mountain Homes and Cribb from

           May 31 to August 18, 2017.

                 Under these circumstances, the Court finds that Auto-Owners is estopped

           from denying coverage to Defendants Thurman and Davis.

                 B.     Status of Cribb as Employee

                 Second, the BR Mountain Homes Defendants argue that they are entitled

           to summary judgment on Counts Two and Three of the Amended Complaint

           because Cribb is not their employee. In the underlying action, Cribb specifically

           alleges in his Amended Complaint that he was not an employee of the BR

           Mountain Homes Defendants [Civil Action No. 2:17-CV-61, Doc. No. 6, ¶¶ 58-

           72]. Additionally, at summary judgment in the underlying action, the Court stated:

                 Generally, an injured employee is limited to the benefits provided by
                 the applicable workers’ compensation statutes and prohibited from
                 bringing a negligence action against his employer, a statutory
                 employer, or co-employee. See O.C.G.A. § 34-9-11; Sabellona v.
                 Albert Painting, Inc., 695 S.E.2d 307, 309 (Ga. Ct. App. 2010).
                 However, the statute clearly provides that “no employee shall be
                 deprived of any right to bring an action against any third-party

                                                  13

AO 72A
(Rev.8/8
2)
                 tortfeasor.” O.C.G.A. § 34-9-11.

                 The record reflects that Plaintiff was not employed by Defendants.
                 Defendants were also not Plaintiff’s “statutory employer.” Plaintiff
                 was employed directly by Jerry Taylor Construction, which
                 contracted with Appalachian Log Homes. Appalachian Log Homes
                 was directly contracted with Richard Nielson, the property owner.
                 Defendants admit that Nielson’s contract with Defendants was
                 completely independent from his contract with Appalachian Log
                 Homes. Thus, Defendants could not possibly have been liable to
                 Plaintiff for workers’ compensation benefits, and Defendants cannot
                 be considered Plaintiff’s statutory employer. As a result, Defendants,
                 as alleged third-party tortfeasors, are not shielded by the exclusive
                 remedy doctrine.

           [Id., Doc. No. 103]. Because Cribb is not their employee, the BR Mountain

           Defendants are entitled to summary judgment as to Counts Two and Three of the

           Amended Complaint.

                 C.     Personal and Advertising Injury

                 The BR Mountain Defendants argue that they are entitled to summary

           judgment on Count Four because Cribb does not assert claims for personal or

           advertising injury. In response, Plaintiff states that if Defendants admit that Cribb

           is not alleging damages due to personal and advertising injury as defined in the

           policy, then Auto-Owners (not Defendants) is entitled to summary judgment on

           that issue. The Court agrees. Because the BR Mountain Defendants concede that


                                                    14

AO 72A
(Rev.8/8
2)
           Cribb does not assert a claim for such injury, Auto-Owners is entitled to summary

           judgment on Count Four.

                 D.     Conclusion

                 For the reasons discussed above, the BR Mountain Defendants’ Motion for

           Summary Judgment [Doc. No. 35] is GRANTED in part and DENIED in part.

           Summary judgment is GRANTED to Defendants Thurman and Davis on Counts

           One through Three of the Amended Complaint. Summary judgment is DENIED

           to Defendants Thurman and Davis on Count Four. Summary judgment is

           GRANTED to BR Mountain Homes on Counts Two and Three and DENIED as

           to Counts One and Four.

           IV.   Plaintiff’s Motion for Summary Judgment [Doc. No. 34]

                 Plaintiff Auto-Owners argues that it is entitled to summary judgment

           because the BR Mountain Defendants breached the notice requirement that is the

           condition precedent of the policy. Plaintiff is estopped from making this argument

           with respect to Defendants Thurman and Davis. But the Court will consider this

           argument as to BR Mountain Homes.

                 Pursuant to Section IV of the policy, the Insured is obligated to notify Auto-

           Owners “as soon as practicable of an ‘occurrence’ or an offense which may result

                                                   15

AO 72A
(Rev.8/8
2)
           in a claim” [Doc. No. 14, p. 100]. The policy further states that “[n]o person or

           organization has a right . . . [t]o join us as a party or otherwise bring us into a

           ‘suit’ asking for damages from an insured; or [t]o sue us on this Coverage Part

           unless all of its terms have been fully complied with” [Id.].

                 Notice becomes a condition precedent under a general provision that

           compliance with policy terms is required for coverage. Lankford v. State Farm

           Mut. Auto. Ins. Co., 703 S.E.2d 436, 439 (Ga. Ct. App. 2010). The parties appear

           to agree that notice is a condition precedent in this case. However, the parties

           disagree as to whether notice was given “as soon as practicable.” In general, the

           question of whether an insured gave timely notice under these circumstances is a

           question for the factfinder. See, e.g., Southern Trust Ins. Co. v. Clark, 251 S.E.2d

           823, 827 (Ga. Ct. App. 1978).

                 In this case, BR Mountain Homes provided notice to Auto-Owners as soon

           as they were sued. This was nearly two years after the incident that rendered

           Cribb a paraplegic. The Court finds that a jury must determine whether this delay

           was objectively reasonable, and if not, whether appropriate justifications exist for

           BR Mountain Homes’ failure to provide notice to Auto-Owners in a timely

           fashion. Plaintiff’s Motion for Summary Judgment [Doc. No. 34] is DENIED as

                                                   16

AO 72A
(Rev.8/8
2)
           to Count One.

                 As discussed above, because the BR Mountain Defendants are entitled to

           summary judgment as to Counts Two and Three, Plaintiff’s Motion for Summary

           Judgment [Doc. No. 34] is DENIED as to those counts. Plaintiff’s Motion for

           Summary Judgment [Doc. No. 34] is GRANTED as to Count Four.

           V.    Conclusion

                 For the reasons discussed above:

                 (1)    Plaintiff’s Motion to Withdraw Admissions [Doc. No. 45] is

                        GRANTED;

                 (2)    The BR Mountain Defendants’ Motion for Summary Judgment [Doc.

                        No. 35] is GRANTED in part and DENIED in part; and

                 (3)    Plaintiff’s Motion for Summary Judgment [Doc. No. 34] is

                        GRANTED in part and DENIED in part.

           The Court finds that there is a jury question as to the notice issue in Count One as

           to only BR Mountain Homes. The parties are ORDERED to submit a proposed

           consolidated pretrial order within thirty days.

                 SO ORDERED, this 5th day of February, 2019.



                                                      ________________________________
                                                      RICHARD W. STORY
                                                   17 United States District Judge

AO 72A
(Rev.8/8
2)
